Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 6-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2014/0359523 A1) published on Dec. 4, 2014, in view of Young (US 2019/0042185 A1) published on Feb. 7, 2019.

Claim 1. Jang teaches: A method of using a voice-based information retrieval system as a [virtual concierge service for a real property], the method comprising, by a computer system having access to a database of curated content: 
receiving a first content request based on one or more uttered words (par.0101, receiving voice query from a user) wherein the first content request relates to a feature of the real property or an area in which the real property is located (par.0105, requesting the search information “let me know a good restaurant in the vicinity”, wherein the vicinity is the area).
 determining, based at least on part on analysis of the first content request, that curated content related to the first content request is not available in the database (par.0108, no search result found in the dedicated database).
transmitting a representation of the first content request to a property host computing device (par.0108 and Fig. 4, if the result is not found in the dedicated database, item for web search request is displayed and the use can select it to search the web) and
 receiving host content from the property host computing device responsive to the first content request (Fig. 4, S122, displaying web search results). 
Jang does not explicitly teach: virtual concierge service for a real property.
On the other hand, Young teaches: virtual concierge service for a real property (Abstract, par.0009 and par.0023, virtual assistant in rental homes).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the virtual assistance of Young to the search method of Jang to produce an expected result of virtual concierge service for a real property. The modification would be obvious because one of ordinary skill in the art would be motivated to improve speech recognition.

Claim 6. The combination of Jang and Young teaches the method of Claim 1. Young further teaches: wherein the one or more uttered words are received by a virtual assistant at a client device, and wherein the virtual assistant interprets the one or more uttered words as the first content request (par.0045, user interface presented on user computing device. par.0049, the virtual assistant uses speech-to-text processing to convert the speech input to text and comparing the resulting text with representation of the category menu item).

Claim 7. The combination of Jang and Young teaches the method of Claim 6. Young further teaches: wherein the virtual assistant has not been previously trained for natural language understanding (NLU) of the first content request (par. 0009, the virtual assistant has not been previously trained for NLU).
 
Claim 8. The combination of Jang and Young teaches the method of Claim 7. Young further teaches: wherein the virtual assistant is implemented in a mobile computing device (par.0012, virtual maybe executed by a mobile computing device).  

Claim 9. The combination of Jang and Young teaches the method of Claim 7. Young further teaches: wherein the virtual assistant is implemented in a voice-enabled speaker (par.0012, the virtual assistant is executed by a voice enabled smart speaker).  

Claim 10. The combination of Jang and Young teaches the method of Claim 1. Young further teaches: wherein the one or more uttered words are spoken by a human user (Fig.0034, user can say words in the form of questions.  Par.0038, spoken words).

Claim 11. The combination of Jang and Young teaches the method of Claim 1. Jang further teaches: wherein the real property comprises a private property, a rental property, a public property, or a combination thereof (par.0105, wherein the property restaurant is public property). Young also teaches public property (par.0012 “hotel”)

Claim 12. The combination of Jang and Young teaches the method of Claim 1. Jang further teaches: further comprising presenting the host content to a user (par.0125, results received from the web server is displayed the mobile terminal screen).

Claim 18 amounts to a computer system comprising one or more computing devices programed perform the method of claim 1.  Claim 18 is rejected for substantially the same rationale as presented above for claim 1and based on the references’ disclosure of the necessary supporting hardware and software (Jang, par.0104). 


Claim(s) 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2014/0359523 A1) published on Dec. 4, 2014, in view of Young (US 2019/0042185 A1) published on Feb. 7, 2019, further in view of Dawes et al. (US 2017/0186425 A1) published on Jun. 29, 2017.

Claim 2. The combination of Jang and Young teaches the method of Claim 1. Jang further teaches: wherein the analysis of the first content request comprises extracting one or more terms from the first content request and [comparing the one or more extracted terms with voice topic tags associated with content in the curated content database] (par.0105, wherein words are extracted from the search request and semantically analyzed and derived).
Jang does not explicitly teach: comparing the one or more extracted terms with voice topic tags associated with content in the curated content database.
On the other hand, Dawes teaches: comparing the one or more extracted terms with voice topic tags associated with content in the curated content database (par.0072, media guidance data source 418 may store a database of topics. Par.0093, extracted keywords from voice query are compared to keywords of topics).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the topics of Dawes to the search method of Jang to produce an expected result of comparing query terms to topics. The modification would be obvious because one of ordinary skill in the art would be motivated to facilitate and expedite content searching by mapping search keywords to the corresponding topic.

Claim 19 amounts to a computer system comprising one or more computing devices programed perform the method of claim 2.  Claim 19 is rejected for substantially the same rationale as presented above for claim 2 and based on the references’ disclosure of the necessary supporting hardware and software (Jang, par.0104). 

  Claim(s) 3, 13, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2014/0359523 A1) published on Dec. 4, 2014, in view of Young (US 2019/0042185 A1) published on Feb. 7, 2019, in view of Meyer et al. (US 2018/0058863 A1) published on Mar. 1, 2018.

Claim 3. The combination of Jang and Young teaches the method of Claim 1. Jang further teaches comprising: receiving a second content request, wherein the second content request relates to the area in which the real property is located (par.0105, requesting the search information “let me know a good restaurant in the vicinity”, wherein the vicinity is the area).
determining whether curated content related to the second content request is available in the database (par.0108, no search result found in the dedicated database).
 and in a case where curated content related to the second content request is not available in the database: (par.0108, no search result found in the dedicated database).
Jang teaches using the web database to search for missing information but does not explicitly teach:  YNGD\70480AP docx-23-transmitting a representation of the second content request to a location- based search service; and receiving content responsive to the second content request from the location-based search service.  
On the other hand, Meyer teaches: transmitting a representation of the second content request to a location- based search service (par.0063, the user query related to business establishment can be resolved by transmitting the query to location search services) and receiving content responsive to the second content request from the location-based search service (par.0063, the location service can return one or more search results to the user’s device for presentation to the user).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the location-based service of Meyer to the search method of Jang to produce an expected result of transmitting query to location-based service. The modification would be obvious because one of ordinary skill in the art would be motivated to facilitate and expedite location information search using specialized location-based search service.

Claim 13. Jang teaches: A method of using a voice-based information retrieval system as a virtual concierge service for a real property, the method comprising, by a computer system having access to a database of curated content:
 receiving a content request (par.0105, requesting the search information “let me know a good restaurant in the vicinity”).
 determining, based at least on part on analysis of the content request, that curated content related to the content request is not available in the database (par.0108, no search result found in the dedicated database).
determining whether the content request relates to an area in which the real property is located or a feature of the real property itself (par.0105, requesting the search information “let me know a good restaurant in the vicinity” wherein the vicinity imply location of the restaurant).
Jang teaches using the web database to search for missing information but does not explicitly teach:  YNGD\70480AP docx-23- in a case where the content request relates to the area in which the real property is located, transmitting a representation of the content request to a location-based search service;
 and receiving content responsive to the content request from the location-based search service.  
On the other hand, Meyer teaches: in a case where the content request relates to the area in which the real property is located, transmitting a representation of the content request to a location-based search service (par.0063, the user query related to business establishment can be resolved by transmitting the query to location search services) and receiving content responsive to the second content request from the location-based search service (par.0063, the location service can return one or more search results to the user’s device for presentation to the user).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the location-based service of Meyer to the search method of Jang to produce an expected result of transmitting query to location-based service. The modification would be obvious because one of ordinary skill in the art would be motivated to facilitate and expedite location information search using specialized location-based search service.
Jang and Meyer do not explicitly teach: virtual concierge service for a real property.
On the other hand, Young teaches: virtual concierge service for a real property (Abstract, par.0009 and par.0023, virtual assistant in rental homes).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the virtual assistance of Young to the search method of Jang to produce an expected result of virtual concierge service for a real property. The modification would be obvious because one of ordinary skill in the art would be motivated to improve speech recognition.

Claim 15. The combination of Jang, Meyer and Young teaches the method of Claim 13. Young further teaches: wherein the one or more uttered words are received by a virtual assistant at a client device, and wherein the virtual assistant interprets the one or more uttered words as the first content request (par.0045, user interface presented on user computing device. par.0049, the virtual assistant uses speech-to-text processing to convert the speech input to text and comparing the resulting text with representation of the category menu item).

Claim 16. The combination of Jang and Young teaches the method of Claim 15. Young further teaches: wherein the virtual assistant has not been previously trained for natural language understanding (NLU) of the first content request (par. 0009, the virtual assistant has not been previously trained for NLU).

Claim 17. The combination of Jang, Meyer and Young teaches the method of Claim 15. Meyer further teaches: further comprising transmitting the content received from the location-based search service to the client device for presentation via the virtual assistant (par.0063, the location service can return one or more search results to the user’s device for presentation to the user). Young teaches presenting response to a user via virtual assistance (par.0033).

Claim 20 amounts to a computer system comprising one or more computing devices programed perform the method of claim 3.  Claim 20 is rejected for substantially the same rationale as presented above for claim 3 and based on the references’ disclosure of the necessary supporting hardware and software (Jang, par.0104). 

 Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2014/0359523 A1) published on Dec. 4, 2014, in view of Young (US 2019/0042185 A1) published on Feb. 7, 2019, in view of Wang et al. (US 2018/0338015 A1) published on Nov. 22, 2018.

Claim 4. The combination of Jang and Young teaches the method of Claim 1. Jang does not explicitly teach: further comprising adding the host content to the database.  
On the other hand, Wang teaches: further comprising adding the host content to the database (par.0022, 0031, wherein if data does not exist in local cache, data is fetched from a web server and added to local cache).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the web server of Wang to the search method of Jang to produce an expected result of adding the host content to the database. The modification would be obvious because one of ordinary skill in the art would be motivated to store locally for quick access in subsequent requests.

 Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2014/0359523 A1) published on Dec. 4, 2014, in view of Young (US 2019/0042185 A1) published on Feb. 7, 2019, in view of Svoboda et al. (US 10789300 B2) filed on Apr. 28, 2014.

Claim 5. The combination of Jang and Young teaches the method of Claim 1. Jang does not explicitly teach: wherein transmitting the representation of the first content request to the property host computing device comprises delaying transmission of the representation until a designated time.  
On the other hand, Svoboda teaches: wherein transmitting the representation of the first content request to the property host computing device comprises delaying transmission of the representation until a designated time (col 12. Lines 55-61, delaying sending source query to data source 104 for a period of time).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the query delay of Svoboda to the search method of Jang to produce an expected result of delaying transmission of the representation until a designated time. The modification would be obvious because one of ordinary skill in the art would be motivated to avoid submitting query multiple time within a specified time frame (Svoboda, Col 13 lines 1-10).

 Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2014/0359523 A1) published on Dec. 4, 2014, in view of Young (US 2019/0042185 A1) published on Feb. 7, 2019, in view of Meyer et al. (US 2018/0058863 A1) published on Mar. 1, 2018, further in view of Dawes et al. (US 2017/0186425 A1) published on Jun. 29, 2017.

Claim 14. The combination of Jang, Meyer and Young teaches the method of Claim 13. Jang further teaches: wherein the analysis of the first content request comprises extracting one or more terms from the first content request and [comparing the one or more extracted terms with voice topic tags associated with content in the curated content database] (par.0105, wherein words are extracted from the search request and semantically analyzed and derived).
Jang does not explicitly teach: comparing the one or more extracted terms with voice topic tags associated with content in the curated content database.
On the other hand, Dawes teaches: comparing the one or more extracted terms with voice topic tags associated with content in the curated content database (par.0072, media guidance data source 418 may store a database of topics. Par.0093, extracted keywords from voice query are compared to keywords of topics).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the topics of Dawes to the search method of Jang to produce an expected result of comparing query terms to topics. The modification would be obvious because one of ordinary skill in the art would be motivated to facilitate and expedite content searching by mapping search keywords to the corresponding topic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572. The examiner can normally be reached Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAHCEN ENNAJI/             Examiner, Art Unit 2156                                                                                                                                                                                           
/TAMARA T KYLE/             Supervisory Patent Examiner, Art Unit 2156